Citation Nr: 0403011	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  98-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1972 and from September 1979 to July 1992.

This appeal arises from rating decisions of the Milwaukee, 
Wisconsin Regional Office (RO).  By rating decision in April 
1997, entitlement to service connection for PTSD was granted 
and a 30 percent evaluation was assigned effective from the 
date of claim on March 18, 1996.  By rating decision in 
February 1999, a 70 percent evaluation was assigned for PTSD 
effective from March 18, 1996.  

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the April 1997 rating action was the initial 
grant of service connection for PTSD, the Board will continue 
to consider whether additional staged ratings should be 
assigned for the veteran's service-connected PTSD.  In this 
way, the Court's holding in Fenderson will be complied with 
in the disposition of the veteran's appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on March 18, 1996 to the present 
time, the veteran's service connected PTSD has rendered him 
demonstrably unable to retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected PTSD, effective from the date of claim 
on March 18, 1996, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.951, Part 4 to include §§ 4.1, 4.2, 4.7, 
4.130 (2003); Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in March 1997, it was noted 
that the veteran had worked briefly as a roofing assistant in 
1994.  He also started his own consulting business in 1994.  
From 1993 to 1996, the veteran also was working on a master's 
degree in human resources.  He received this degree in 
December 1996.  From December 1995 to January 1996, the 
veteran worked part time as a vehicle inspector.  He was laid 
off in February 1997.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

The veteran indicated in July 1998 that he had been unable to 
permanently hold competitive jobs since service.  His 
psychological problems would create occupational problems.  
Most of the veteran's energy would be spent thinking about 
projects and what needed to be done.  When it was time to 
perform at work, the veteran would have no energy left.  
Emotionally and mentally the veteran would push away from 
people and stressors as he experienced feelings of panic and 
doom.  

A July 1998 statement from the veteran's treating 
psychologist, Lawrence Currie, Ph.D., indicates that the 
veteran was being seen for PTSD.  It was felt that the 
veteran had severe occupational problems.  Over the last 3 
years, the veteran's GAF score ranged from 45 to 55.  It was 
opined that the veteran was unable to permanently hold a 
competitive job; thus, it was felt that the veteran was 100 
percent disabled vocationally.  

The veteran testified in August 1998 that his inability to 
concentrate, short-term memory loss, anxiety, despair and 
other emotional conflicts made it very difficult for him to 
maintain employment. 

On VA psychiatric examination in October 1998, it was noted 
that the veteran had worked from May 1997 to February 1998 as 
a human resources supervisor.  He was receiving private 
mental health treatment.  The diagnosis was PTSD and a GAF 
score of 45 was assessed.

In November 1999, Dr. Currie indicated that the veteran had 
received a master's degree and had been employed in this 
degree field with disastrous consequences due to PTSD 
symptomatology.  The examiner felt that the veteran had a 100 
percent permanent industrial impairment due to PTSD even 
though his educational attainment was quite high.  A major 
factor behind this assessment was the veteran's sporadic 
employment due to anxiety, depression, social isolation, and 
cognitive vegetation.  The veteran was currently receiving 
psychiatric medication with significant side effects.  

On VA psychiatric examination in May 2000, it was determined 
that the veteran suffered from mild to moderate depression 
with anxiety.  A GAF score of 70 was assessed.  It was felt 
that the veteran was functioning at a significantly high 
level in his employment.  

On VA psychiatric examination in August 2001, it was noted 
that the veteran appeared to have benefited greatly from his 
medication regimen and treatment.  The veteran was able to 
maintain social relationships at work and successful marital 
and family relationships.  It was thought that the veteran 
was doing very well at the present time.  

Dr. Currie reported in March 2003 that the veteran had 
accumulated an overwhelming backlog of job tasks during his 
last employment as he could not keep up with the demands of 
his job.  Even though the veteran had been able to obtain a 
job, securing a job had been elusive due to PTSD symptoms.  A 
GAF score of between 45 and 50 was assessed for the past 
three plus years.  The persistence of PTSD symptoms made it 
impossible for the veteran to perform at work competitively.  

On VA psychiatric examination in May 2003, it was noted that 
the veteran was working on a part-time basis.  He reported 
being unable to handle the stress of full time employment.  
Despite the fact that he was only working part time, the 
veteran stated that he was inefficient in the workplace and 
that his work would pile up.  The diagnosis was chronic PTSD.  
A GAF score of 50 was assessed which reflected serious 
symptomatology with social and industrial impairment.


Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  

The Court has ruled that the three criteria for a 100 percent 
rating are each independent bases for awarding a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In other 
words, if the veteran is found to be demonstrably unable to 
obtain or retain employment, the regulations provide for a 
100 percent rating.

The "new" regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2003) and are set forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

The veteran's service connected PTSD has been evaluated by 
the RO as being 70 percent disabling from the date of claim 
on March 18, 1996.  The veteran contends that a higher 
evaluation is warranted from the date of original claim.  

Under the old rating criteria, the record shows that the 
veteran has been unable to retain a full time job.  Private 
and VA treatment records show that the veteran suffers from 
PTSD symptomatology to include an inability to concentrate, 
short-term memory loss, anxiety, depression, social 
isolation, cognitive vegetation, and despair.  The veteran 
and his spouse submitted written statements and testified to 
the effect that his symptoms had created occupational 
problems to include extreme inefficiency which results in the 
veteran falling behind in job related tasks.  Dr. Currie, the 
veteran's ongoing treating private psychologist, has opined 
that the veteran is unable to permanently hold a competitive 
job.  The veteran's work history since 1996 shows that he 
has, in fact, been unable to sustain employment.  Recently 
assigned GAF scores (both private and VA) have ranged from 
the 45 to 50 level.  These scores reflect an individual who 
suffers from severe symptoms and is unable to keep a job.  

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms and occupational adjustment dating 
from the filing of the instant claim on March 18, 1996 to the 
current time, more nearly approximate the criteria for the 
assignment of a 100 percent evaluation for PTSD as the 
veteran has been demonstrably unable to retain employment.  
This evidence therefore supports the assignment of a 100 
percent evaluation under the old rating criteria from the 
date of his claim on March 18, 1996 under the holding in 
Johnson, supra.  As this determination encompasses the entire 
period of time under adjudication, additional inquiry under 
Fenderson is not indicated.

On the other hand, the evidence of record does not show that 
the veteran suffers from total occupational and social 
impairment as would be necessary for the assignment of a 100 
percent rating under the new rating criteria.  38 C.F.R. 
§ 3.951 (preservation of disability ratings) provides that a 
readjustment of the Schedule for Rating Disabilities shall 
not be grounds for reduction of a disability rating in effect 
on the date of the readjustment unless medical evidence 
establishes that the disability to be evaluated has actually 
improved.  In this case, the medical evidence (as detailed 
above) shows that the veteran's PTSD has not improved 
relative to his ability to retain employment.  Thus, as a 100 
percent rating was properly assigned under the old rating 
criteria prior to November 7, 1996, the readjustment of the 
psychiatric rating criteria from November 7, 1996 shall not 
be grounds to reduce the veteran's 100 percent rating.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), applies to 
the veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating) is being granted in full, the Board finds 
no prejudice has resulted to the veteran's due process rights 
by the Board's action in this matter.


ORDER

From March 18 1996, entitlement to a 100 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



